Citation Nr: 0522938	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  05-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a waiver of overpayment of pension 
benefits in the amount of $13,306.00.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1964 until 
December 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Following a review of the claims file, it is determined that 
additional development is required in order to fulfill VA's 
duty to assist the veteran.  Specifically, it is noted that, 
in his March 2005 substantive appeal, the veteran expressed 
his desire for a videoconference hearing before a Veterans 
Law Judge.  However, no such hearing has been arranged.  
Moreover, the veteran has not withdrawn his hearing request.  
Therefore, this matter must be remanded to the RO in order to 
schedule the requested hearing.  

Additionally, the Board notes that by a rating action in 
December 2004, notice of which was provided in January 2005, 
the RO denied entitlement to service connection for hepatitis 
C.  The veteran timely provided a signed notice of 
disagreement with that determination in February 2005.  The 
record does not reflect that a statement of the case as to 
that matter has been issued.  Indeed, a handwritten notation, 
dated June 24, 2005, indicated that issuance of a statement 
of the case on the issue of entitlement to service connection 
for hepatitis C was being deferred pending completion of a VA 
examination.  The claims folder was certified to the Board in 
July 2005.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  Issue a statement of the case which 
references the December 2004 rating 
action which denied entitlement to 
service connection for hepatitis C.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond.  Only if a timely appeal is 
received as to this issue should the 
matter be returned to the Board for 
appellate consideration.  The veteran and 
his representative are advised that 
receipt by the RO of a timely substantive 
appeal is required in order to complete 
an appeal of this matter.

2.  The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board.  Notify him of the 
scheduled hearing at the latest address 
of record. This hearing is to be 
scheduled in accordance with applicable 
law.  Moreover, should the veteran fail 
to appear as scheduled, the claims file 
should clearly note this fact.



Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




